Title: From John Adams to Jonathan Williams, 15 February 1780
From: Adams, John
To: Williams, Jonathan


     
     Paris, 15 February 1780. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:248–249.
     John Adams thanked Williams for his letter of 1 Feb. (above) and briefly commented on events in America and the settlement of Williams’ accounts. He applauded Williams’ stated determination to eschew any party spirit, which Adams believed had too long infected the conduct of American foreign affairs and had “injured worthy Characters on both Sides, and done Us much harm.”
    